
	
		I
		112th CONGRESS
		1st Session
		H. R. 1292
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Cuellar
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to provide that greenhouse
		  gases are not subject to the Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Production Freedom
			 Act.
		2.Greenhouse gas
			 regulation under Clean Air ActSection 302(g) of the Clean Air Act (42
			 U.S.C. 7602(g)) is amended by adding the following at the end thereof:
			 The term air pollutant shall not include carbon dioxide,
			 methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, or sulfur
			 hexafluoride. .
		3.Climate change
			 not regulated by Clean Air ActNothing in the Clean Air Act shall be
			 treated as authorizing or requiring the regulation of climate change or global
			 warming.
		
